Case 9:18-cv-81055-RKA Document 50 Entered on FLSD Docket 11/01/2018 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                              Case No.: 9:18-cv-81055-DMM


  WYNDHAM VACATION OWNERSHIP, INC., a
  Delaware corporation, WYNDHAM VACATION
  RESORTS, INC., a Delaware corporation,
  WYNDHAM            RESORT  DEVELOPMENT
  CORPORATION, an Oregon Corporation, and
  SHELL VACATIONS, LLC, an Arizona limited
  liability company,
                                                         PLAINTIFFS’ NOTICE OF
        Plaintiffs,                                     SCRIVENER’S ERRORS AND
                                                       INTERLINEATION RELATIVE
  v.                                                      TO PLAINTIFFS’ FIRST
                                                       AMENDED COMPLAINT FOR
  TOTTEN FRANQUI DAVIS & BURK, LLC, a                  DAMAGES AND INJUNCTIVE
  Florida limited liability company; TOTTEN                  RELIEF [DE 40]
  FRANQUI DAVIS & BURK, PLLC, a North
  Carolina professional limited liability company;
  AMERICAN            RESOURCE       MANAGEMENT
  GROUP, LLC d/b/a resortrelease.com d/b/a
  americanresourcemanagementgroup.com, a Florida
  limited      liability   company;      VACATION
  PROPERTIES FOR LESS, LLC, a Florida limited
  liability company; REDEMPTION AND RELEASE,
  LLC, a Florida limited liability company; RESORT
  EXIT TEAM, LLC d/b/a resortexitteam.com, a
  Florida limited liability company; HELPING
  TIMESHARE OWNERS, INC. f/k/a HELPING
  TIMESHARE              OWNERS       LLC      d/b/a
  canceltimesharecontract.com d/b/a Help4TSO, a
  Florida corporation; JOHN DOE #2 d/b/a Timeshare
  Freedom Group d/b/a timesharefreedomgroup.com;
  ERIC S. CLINE a/k/a STEPHEN E. CLINE, an
  individual; SHYLA CLINE, an individual; SCOTT
  MORSE a/k/a LARRY SCOTT MORSE, an
  individual; WILLIAM HOWELL JR., a/k/a William
  W. Howell, Jr. a/k/a Bob Howell a/k/a Bill Howell,
  an individual; and JORDAN SALKIN, an individual,

        Defendants.
Case 9:18-cv-81055-RKA Document 50 Entered on FLSD Docket 11/01/2018 Page 2 of 4



     PLAINTIFFS’ NOTICE OF SCRIVENER’S ERRORS AND INTERLINEATION
  RELATIVE TO PLAINTIFFS’ FIRST AMENDED COMPLAINT FOR DAMAGES AND
                        INJUNCTIVE RELIEF [DE 40]

         Plaintiffs, WYNDHAM VACATION OWNERSHIP, INC. (“WVO”), a Delaware

  corporation, WYNDHAM VACATION RESORTS, INC. (“WVR”), a Delaware corporation,

  WYNDHAM         RESORT       DEVELOPMENT           CORPORATION          (“WRDC”),     an   Oregon

  Corporation, and SHELL VACATIONS, LLC (“SV”), an Arizona limited liability company

  (collectively, “Plaintiffs” or “Wyndham”), respectfully advise of scrivener’s errors in Plaintiffs’

  First Amended Complaint for Damages and Injunctive Relief (“Amended Complaint”) [DE 40],

  filed on October 18, 2018, which Plaintiffs are correcting via interlineation.

         Particularly, the reference to the violations of the Florida Vacation Plan and Timesharing

  Act, Fla. Stat. § 721.17 in paragraph 18 of the Amended Complaint is a scrivener’s error. The

  corrected paragraph 18 of the Amended Complaint, with interlineation, should read as “This

  Amended Complaint requests damages and injunctive relief for false advertising and

  contributory false advertising in violation of the Lanham Act, 15 U.S.C. § 1125(a)(1), intentional

  interference with contractual relations, civil conspiracy to commit tortious interference, and

  violations of the Florida Deceptive and Unfair Trade Practices Act.”

         Moreover, the reference to Fla. Stat. § 721.17(3)(g) at the end of the last sentence in

  paragraph 40 of the Amended Complaint is also a scrivener’s error. Therefore, the corrected

  paragraph 40 of the Amended Complaint, with interlineation, should read as “Wyndham has

  retained the services of the undersigned lawyers to represent it in this matter and have obligated

  themselves to pay reasonable attorneys’ fees, which fees are recoverable against Defendants

  pursuant to 15 U.S.C. §1117.”




                                                  -2-
Case 9:18-cv-81055-RKA Document 50 Entered on FLSD Docket 11/01/2018 Page 3 of 4



         Furthermore, the last sentence of paragraph 60 of the Amended Complaint (“The Florida

  Vacation Plan and Timesharing Act specifically prohibits this scheme of fraudulent transfers. See

  Fla. Stat. § 721.17”) is also a scrivener’s error and, via interlineation, is removed.


  Dated: November 1, 2018.

                                                     /s/ Glennys Ortega Rubin
                                                     ALFRED J. BENNINGTON, JR., ESQ.
                                                     Florida Bar No. 0404985
                                                     bbennington@shutts.com
                                                     GLENNYS ORTEGA RUBIN, ESQ.
                                                     Florida Bar No. 556361
                                                     grubin@shutts.com
                                                     RAYMOND F. TREADWELL, ESQ.
                                                     Florida Bar No. 93834
                                                     rtreadwell@shutts.com
                                                     SHUTTS & BOWEN LLP
                                                     300 South Orange Avenue, Suite 1600
                                                     Orlando, Florida 32801
                                                     Telephone: (407) 835-6755
                                                     Facsimile: (407) 849-7255

                                                     and

                                                     DANIEL J. BARSKY, ESQ.
                                                     Florida Bar No. 25713
                                                     dbarsky@shutts.com
                                                     SHUTTS & BOWEN LLP
                                                     200 South Biscayne Boulevard, Suite 4100
                                                     Miami, Florida 33131
                                                     Telephone: (561) 650-8518
                                                     Facsimile: (561) 822-5527

                                                     Attorneys for Plaintiffs




                                                   -3-
Case 9:18-cv-81055-RKA Document 50 Entered on FLSD Docket 11/01/2018 Page 4 of 4



                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 1st day of November, 2018, the foregoing was filed

  with the Clerk of the Court using the Court’s CM/ECF System, which will serve a copy of the

  foregoing upon all counsel of record, and on the above-referenced date, I caused the foregoing to

  be served via U.S. Mail, postage prepaid, upon the following non-CM/ECF participant:


                                 NON-CM/ECF PARTICIPANT

  John Doe #2 d/b/a Timeshare Freedom Group
  d/b/a timehsarefreedomgroup.com
  23046 Avenida De La Carlota, Suite 600
  Laguna Hills, California 92653

                                                   /s/ Glennys Ortega Rubin_________________




  ORLDOCS 16508148 1




                                                 -4-
